Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/JP2018/037590.
	Claims 1-35 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 20-25, and 27-31, drawn to a composition comprising a polypeptide comprising a DNA binding domain and a functional domain for editing a TCR gene.

Group II, claim(s) 1-8, 17-19, and 26-31, drawn to a composition comprising a polynucleotide encoding a polypeptide comprising a DNA binding domain and a functional domain for editing a TCR gene and a vector comprising said polynucleotide.


Group III, claim(s) 9-13, drawn to a method for editing a TCR gene by introduction of the composition of Group I into a cell.

Group IV, claim(s) 9-13, drawn to a method for editing a TCR gene by introduction of the composition of Group II into a cell.


Group V, claim(s) 14, drawn to a TCR modified T cell made by Group III or IV.

Group VI, claim(s) 15-16, drawn to a method for treating cancer in a subject by administering an effective amount of the TCR modified T cell of Group V.

Group VII, claim(s) 32-33, drawn to a cell population of cells comprising an exogenous TCR of interest, wherein a ratio of cells comprising an exogenous TCR other than the exogenous TCR of interest is less than 10% in the cell population.


Group VIII, claim(s) 34-35, drawn to a method of creating the cell population of Group VII.



This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A polypeptide comprising a DNA binding domain and a functional domain or a polynucleotide encoding a polypeptide comprising a DNA binding domain and a functional domain.   Applicant is required to elect ONE species by (1) identifying the structure of the polypeptide and/or the polynucleotide by a sequence identifier or description of the amino acid sequence of the polypeptide and/or nucleic acid sequence of the polynucleotide and (2) identifying the corresponding DNA that the polypeptide/encoded polypeptide binds to.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 9, 15, and 17-20

The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-VIII appears to be that they all relate to TCR gene or TCR.  However, TCR and TRC gene was known in the art, see Honjo (form PTO-1449).
Therefore, the technical feature linking the inventions of Groups I-VIII does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

The special technical feature of Group I is a composition comprising a polypeptide comprising a DNA binding domain and a functional domain for editing a TCR gene.

The special technical feature of Group II is a composition comprising a polynucleotide encoding a polypeptide comprising a DNA binding domain and a functional domain for editing a TCR gene and a vector comprising said polynucleotide.


The special technical feature of Group III is a method for editing a TCR gene by introduction of a composition comprising a polypeptide comprising a DNA binding domain and a functional domain for editing a TCR gene into a cell.

The special technical feature of Group IV is a method for editing a TCR gene by introduction of a composition comprising a polynucleotide encoding a polypeptide comprising a DNA binding domain and a functional domain for editing a TCR gene and a vector comprising said polynucleotide into a cell.


The special technical feature of Group V is a TCR modified T cell made by introduction of a composition comprising polypeptide comprising a DNA binding domain and a functional domain for editing a TCR gene or a polynucleotide encoding said polypeptide.

The special technical feature of Group VI is a method for treating cancer in a subject by administering an effective amount of a TCR modified T cell.

The special technical feature of Group VII is a cell population of cells comprising an exogenous TCR of interest, wherein a ratio of cells comprising an exogenous TCR other than the exogenous TCR of interest is less than 10% in the cell population.


The special technical feature of Group VIII is a method of creating a cell population of cells comprising an exogenous TCR of interest, wherein a ratio of cells comprising an exogenous TCR other than the exogenous TCR of interest is less than 10% in the cell population.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652